     6:19-cv-00338-JFH Document 113 Filed in ED/OK on 08/19/20 Page 1 of 10



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

DEBORAH GRAY, as Next Friend of           )
REBECAH BANUELOS,                         )
                                          )
                   Plaintiffs,            )
                                          )
v.                                        )     Case No. 19-CV-338-JFH
                                          )
ACADIA HEALTHCARE COMPANY, INC.,          )
ROLLING HILLS HOSPITAL, LLC,              )
                                          )
                   Defendants.            )

                                  O R D E R

       This matter comes before the Court on Plaintiffs’ Motion to

Compel Discovery (Docket Entry #93). This Motion was referred to

the undersigned for disposition by United States District Judge

John F. Heil, III, by Minute Order entered July 9, 2020.

       Plaintiff Deborah Gray commenced this action on March 20,

2019, in the First Judicial District Court of Rio Arriba County,

New Mexico, on behalf of her daughter Rebecah Banuelos. On May 2,

2019, Defendants Acadia Health Care Company, Inc. (“Acadia”), and

Rolling Hills Hospital, LLC (“Rolling Hills”) jointly removed the

action to the United States District Court for the District of New

Mexico pursuant to 28 U.S.C. § 1332. Defendant Rolling Hills filed

a Motion to Dismiss or, in the Alternative Motion to Transfer Venue

on May 9, 2019. The Alternative Motion was granted on October 1,

2019, and the case was transferred to the United States District

Court for the Eastern District of Oklahoma on October 7, 2019.
   6:19-cv-00338-JFH Document 113 Filed in ED/OK on 08/19/20 Page 2 of 10



     Pertinent to the Motion, Plaintiff filed a Second Amended

Complaint on March 18, 2020, wherein she alleged Ms. Banuelos was

in the custody of the New Mexico Children Youth and Families

Department   (“CYFD”)    when   placed   in   residential    treatment      at

Rolling Hills in Ada, Oklahoma in December of 2018. She contends

that Rolling Hills is a facility owned by Defendant Acadia. While

receiving treatment at Rolling Hills, Ms. Banuelos allegedly was

sexually assaulted on January 12, 2019, by an unknown staff member

and/or resident while in a “tv room” at the facility. See Second

Amended Complaint, p. 10, ¶ 68 (Docket Entry #67). Plaintiff also

alleges Ms. Banuelos was raped by a Rolling Hills’ employee in the

facility’s laundry room sometime between December 13, 2018, and

January 30, 2019.1 Ms. Banuelos was a minor at the time of the

alleged incidents. Id., p. 10, ¶¶ 69-70.

     Based upon these and other allegations in the Second Amended

Complaint, Plaintiff asserts claims against Defendants Acadia and

Rolling Hills for negligence; negligent hiring, retention, and

supervision; civil conspiracy; negligence per se; professional

liability; breach of fiduciary duty; breach of contract (third-

party beneficiary); breach of covenant of good faith and fair



     1       Based upon the parties’ briefing, it appears there is a
dispute regarding the number of incidents involving Ms. Banuelos that
occurred during the time period when she was a resident at Rolling Hills.
However, for purposes of Plaintiff’s Motion and Rolling Hills’ objections
to the document requests at issue, the dispute does not affect this
Court’s decision.

                                     2
   6:19-cv-00338-JFH Document 113 Filed in ED/OK on 08/19/20 Page 3 of 10



dealing (third-party beneficiary); and a claim under the Unfair

Practices Act. See Second Amended Complaint, pp. 15-67.

     On   March   8,   2019,   Plaintiff    served    her   First   Set     of

Interrogatories and Request for Production of Documents on Rolling

Hills. Rolling Hills responded to Plaintiffs’ discovery requests

on April 27, 2020. Through the Motion to Compel, Plaintiff seeks

the production of documents from Rolling Hills and/or additional

documents in response to Request for Production Nos. 9 and 24.

Personnel Records – Request for Production No. 9

     Plaintiff seeks production of the personnel files of Rolling

Hills’ employees who had contact with Ms. Banuelos during her stay

at the facility. Defendant Rolling Hills objects to the request as

overly broad, irrelevant to the claims and defenses in the case,

and not proportional to the needs of the case. See generally, Fed.

R. Civ. P. 26(b)(1).

     Request   for   Production   No.   9:  Please   attach
     documentation of any and all personnel files for any
     personnel/staff/employees/agents who had contact with
     R.B., the Director of R.B.’s unit/house, R.B.’s
     treatment coordinator/case manager, and any members of
     R.B.’s treatment team, including:

            training file documenting Rolling Hills’ training
             and development file for all staff;
            all orientation and training, including dates,
             hours, and/or credits, names of trainer(s),
             topics/areas of training, and sign-in sheets, if
             any;
            written confirmation by trainer or training
             organization that training occurred;



                                     3
6:19-cv-00338-JFH Document 113 Filed in ED/OK on 08/19/20 Page 4 of 10



         employee’s name, current address, telephone
          number, and emergency contact(s), job title and
          description;
         evidence of licensure for those employees
          required to be licensed;
         date first employed and dates of transfers or
          changes in position;
         documentation   of   minimum  of   3   employment
          reference checks within 3 weeks prior to
          employment (or if fewer than 3 references, the
          additional    and/or   professional    references
          obtained to achieve the minimum of 3 references);
         a copy of the employee’s current CPR and first
          aid certificates;
         criminal records clearance letter, and/or for un-
          cleared staff, signed statement by administrator,
          director, or operator attesting to direct
          supervision of the un-cleared employee by a
          cleared employee until the clearance is received;
         application for employment or resume consistent
          with agency policy;
         performance reviews, as applicable;
         job description(s).

  Response: Defendant objects to the Request as overly
  broad. The Request seeks the entire personnel file for
  any staff member who had any contact with Rebecah
  Banuelos. Thus, the Request seeks information and
  documents that are not relevant to any party’s claim or
  defense and are not proportional to the needs of the
  case.

       Defendant further objects as the personnel files
  contain irrelevant personal information. Personnel files
  often contain sensitive personal information, and it is
  not unreasonable to be cautions about ordering their
  entire contents disclosed willy-nilly. Reagan-Touhy v.
  Walgreen Co., 526 F.3d 641, 648-49 (10th Cir. 2008).
  Indeed, the Supreme Court has underscored that “the
  requirement of Rule 26(b)(1) that the material sought in
  discovery be ‘relevant’ should be firmly applied, and
  the district courts should not neglect their power to
  restrict discovery [to protect] ‘a party or person from
  annoyance, embarrassment, [or] oppression….’” Reagan-
  Touhy v. Walgreen Co., 526 F.3d 641, 648-49 (10th Cir.
  2008) citing to Herbert v. Lando, 441 U.S. 153, 177, 99

                                  4
   6:19-cv-00338-JFH Document 113 Filed in ED/OK on 08/19/20 Page 5 of 10



        S.Ct. 1635, 60 L.Ed.2d 115 (1979) (quoting Fed.R.Civ.P.
        26(c)(1); see also Gehring v. Case Corp., 43 F.3d 340,
        342 (7th Cir. 1994) (no abuse of discretion where
        “privacy interests, coupled with [the district court’s]
        determination to keep the trial focused…, justified
        limiting [plaintiff’s discovery of] personnel files”).

        Prior to filing her Motion, Plaintiff and Rolling Hills

conferred and attempted to resolve their issues concerning Request

for Production No. 9. Rolling Hills produced the personnel file of

the employee accused of raping Ms. Banuelos in the laundry room of

the facility. Plaintiff then agreed to narrow the request to

include only the personnel files of employees who provided care or

treatment to Ms. Banuelos and to certain documents pertaining to

those identified employees’ qualifications/training, background

investigations, and write-ups or disciplinary actions for the

performance of job duties and training. Because the parties could

not reach an agreement, no additional personnel files were produced

by Rolling Hills.

        Plaintiff   contends   the   additional    personnel    files       are

relevant to the claims at issue, arguing the requested employee

files    are   relevant   to   Rolling   Hills’   hiring   practices        and

disciplinary measures as they relate to those employee’s providing

care and treatment to Ms. Banuelos leading up to and at the time

of the alleged sexual assaults against her. Plaintiff does not

seek the personal information of Rolling Hills’ employees and

expects Rolling Hills will redact such information prior to any


                                     5
     6:19-cv-00338-JFH Document 113 Filed in ED/OK on 08/19/20 Page 6 of 10



production and will produce the personnel files pursuant to the

Agreed Protective Order (Docket Entry #81) entered in the case.

Rolling Hills continues to assert the request is overly broad (as

it will result in the production of personnel files for well over

fifty (50) employees), seeks information irrelevant to Plaintiff’s

claims (as there was only one incident and Rolling Hills has

produced the pertinent personnel file for the individual employee

involved), and the request is not proportional to the needs of the

case.

        In Count II of the Second Amended Complaint, Plaintiff alleges

negligence by all Defendants. Although Plaintiff generally alleges

negligence on the theory of an overall “systemic” practice by

Defendants of negligent hiring, supervising, and retaining control

of    its   employees,    Plaintiff    also   specifically     alleges   that

Defendants owed a duty to Ms. Banuelos to provide her with a safe

environment, to exercise custodial control over her, to adequately

train the employees charged with ensuring Ms. Banuelos’s safety,

and to supervise those employees caring for her. Plaintiff also

alleges Defendants breached the duty of care owed to Ms. Banuelos,

a minor at the time, by failing to supervise the unknown employee

or resident who sexually assaulted her on January 12, 2019, and

the male employee who allegedly raped her in the laundry room

between December 13, 2018, and January 30, 2019. See Second Amended

Complaint, pp. 15-16, ¶¶ 101-102.

                                       6
   6:19-cv-00338-JFH Document 113 Filed in ED/OK on 08/19/20 Page 7 of 10



     Plaintiff’s negligence claim includes allegations of a breach

of the duty of care specific to the care and safety of Ms. Banuelos

and not just general allegations of a lack of care and safety to

all facility residents. It also involves accusations of a breach

of that duty of care and safety related to the hiring, training,

and supervision of employees involved in the care and safety of

Ms. Banuelos. This Court therefore finds that the personnel files

from Rolling Hills for those employees who provided care and

treatment   to    Ms.    Banuelos,   including   the    supervision    of    Ms.

Banuelos,   for    the    nearly   four-month    time   period   she   was    in

residential treatment at the facility are relevant to her claims

and proportional to the needs of the case. As previously agreed by

Plaintiff, the production shall be limited to only those documents

pertaining to the identified employees’ qualifications/training,

background investigations, and write-ups or disciplinary actions

for the performance of job duties and training. Rolling Hills is

directed to redact all personal employee information, e.g., social

security numbers, financial information, and health information,

from such documents and to produce them subject to the Agreed

Protective Order entered in the case on April 27, 2020. See Agreed

Protective Order (Docket Entry #81).

Reports of Sexual Activity – Request for Production No. 24

     Plaintiff also seeks information/documents of reports by

Rolling Hills to any State agency regarding acts of sexual activity

                                       7
   6:19-cv-00338-JFH Document 113 Filed in ED/OK on 08/19/20 Page 8 of 10



between residents and staff that occurred from 2014 through the

date of Rolling Hills’ response to discovery, or April 27, 2020.

Rolling Hills objects to the request as overly broad, irrelevant

to any issue in the case, and not proportional to the needs of the

case.     See generally, Fed. R. Civ. P. 26(b)(1).

        Request for Production No. 24: Please attach reports
        made by Rolling Hills to any State agency regarding
        sexual activity between residents and staff from 2014
        through the date of your responses to this discovery,
        including any determination of cause of injuries to
        clients as a result of violence. [Please note Plaintiff
        does not object to Defendant redacting personal
        identifier information for clients from such reports].

        Response: Objection. The Request is overly broad, not
        relevant to any party’s claim or defense, and is not
        proportional to the needs of the case.

        This Court agrees with Rolling Hills that the broad request

for the production of documents for reports made by Rolling Hills

to any State agency regarding sexual activities between residents

and staff at Rolling Hills from 2014 through the date of the

discovery responses (which is well past the date when Ms. Banuelos

left the facility) is not relevant to the claims in the case and

is not proportional to the needs of the case. The only reports of

sexual activity between residents and staff to which Plaintiff is

entitled to information/documents from Rolling Hills are those

reports pertaining to incidents involving Ms. Banuelos and/or the

individual employees alleged to be involved in incidents with Ms.

Banuelos. Thus, Plaintiff is not entitled to the production of


                                     8
   6:19-cv-00338-JFH Document 113 Filed in ED/OK on 08/19/20 Page 9 of 10



information/documents pertaining to any sexual activities that

allegedly occurred while Ms. Banuelos was a resident at the

facility, e.g., a report of sexual assault involving another

resident and another employee. To the extent it has not done so,

Rolling Hills shall produce to Plaintiff information/documents

pertaining to any reports it made to any State agency regarding

sexual activities involving Ms. Banuelos and/or reports of sexual

activities involving any employee who allegedly sexually assaulted

Ms. Banuelos.

     IT IS THEREFORE ORDERED that Plaintiff’s Motion to Compel

Discovery (Docket Entry #93) is hereby GRANTED, in part, and

DENIED, in part. The Motion is GRANTED to the extent that Defendant

Rolling     Hills   must   supplement       its    response     to    Request   for

Production No. 9 by producing the personnel records for those

employees who provided for the care and safety of Ms. Banuelos,

including supervision, while she was a resident at the facility,

limited to documentation/information of the identified employees’

qualifications/training, background information, and write-ups or

disciplinary    actions     for   the   performance        of   job    duties   and

training.    Defendant     Rolling   Hills        shall   redact     all   personal

information and produce such documents pursuant to the Agreed

Protective Order previously entered in the case. The Motion is

also GRANTED to the extent that Plaintiff is entitled to the

production of any information/documents pertaining to reports made

                                        9
  6:19-cv-00338-JFH Document 113 Filed in ED/OK on 08/19/20 Page 10 of 10



by Rolling Hills to any State agency regarding sexual activities

involving Ms. Banuelos and/or the employees involved in the alleged

sexual assault of Ms. Banuelos. However, the Motion is DENIED to

the       extent    Plaintiff     requests      production       of     all

information/documents of reports by Rolling Hills to any State

agency of any sexual activities at Rolling Hills as far back as

2014 and through the date of discovery responses, or April 27,

2020.

        Defendant Rolling Hills must produce any documents responsive

to Requests for Production Nos. 9 and 24 by SEPTEMBER 2, 2020.



        IT IS SO ORDERED this 19th day of August, 2020.




                                  _____________________________
                                  KIMBERLY E. WEST
                                  UNITED STATES MAGISTRATE JUDGE




                                    10
